of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b02 plr-p-135810-07 number info release date uil ---------------------------- ----------------------------- ------------------------- dear ----------------- this letter responds to a request for information submitted on your behalf by your representative your representative has requested information concerning the circumstances under which a court-ordered criminal restitution payment may be deductible under sec_162 or sec_165 of the internal_revenue_code ordinary and necessary expenses paid_by a taxpayer in carrying on the taxpayer’s trade_or_business generally may be deducted under sec_162 however deductions under sec_162 are disallowed for certain illegal payments for certain payments made in connection with a violation of antitrust laws and for any fine or similar penalty paid to a government for the violation of any law sec_162 f and g a fine or other similar penalty is defined in the regulations to include an amount_paid pursuant to a conviction or a plea of guilty or nolo contendere for a crime felony or misdemeanor in a criminal proceeding sec_1_162-21 however compensatory_damages paid to a government do not constitute a fine or penalty sec_1_162-21 if a payment ultimately serves each of these purposes ie law enforcement nondeductible and compensation deductible deductibility depends upon which purpose the payment was designed to serve 88_tc_1384 aff’d 850_f2d_611 9th cir for example in waldman the court held that a criminal restitution payment was nondeductible under sec_162 because the payments were made in satisfaction of the taxpayer’s criminal liability to the state even where the payments were made directly to victims as compensation_for their injury uncompensated losses sustained by a taxpayer during the taxable_year may be deductible under sec_165 for a loss to be deductible by an individual the loss must be incurred in the taxpayer’s trade_or_business be incurred in a transaction entered into for profit or arise from a casualty or theft sec_165 if a taxpayer illegally obtains funds in one year and repays the funds as restitution in a subsequent year the taxpayer may be entitled to a deduction upon repayment under sec_165 plr-p-135810-07 assuming the taxpayer included the amount in income when received 905_f2d_667 2d cir 67_tc_388 in the case of a taxpayer who illegally obtains funds as a result of a transaction entered into for profit rather than as a result of that taxpayer’s individual trade_or_business activity the deduction would be allowed under sec_165 and c see eg stephens supra yerkie supra o’hagan v commissioner tcmemo_1995_409 such deductions are miscellaneous_itemized_deductions allowed only to the extent that the total of the deductions exceed sec_2 percent of the taxpayer’s adjusted_gross_income sec_67 and b this letter has called your attention to certain general principles of the law and does not apply the law to your particular situation it is intended for informational purposes only and does not constitute a ruling see sec dollar_figure of revproc_2008_1 2008_1_irb_7 if you have any additional questions please contact our office at -------------------- sincerely thomas d moffitt chief branch associate chief_counsel income_tax accounting cc -----------------------------
